               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT         )      Civ. No. 17-00371 SOM-WRP
OPPORTUNITY COMMISSION,       )
                              )      ORDER (1) GRANTING IN PART
         Plaintiff,           )      AND DENYING IN PART
                              )      PLAINTIFF’S MOTION FOR
           vs.
                              )      SUMMARY JUDGMENT AND
MJC, INC.; GAC AUTO GROUP,    )      (2) DENYING DEFENDANTS’
INC. dba CUTTER MAZDA OF      )      MOTION FOR SUMMARY JUDGMENT
HONOLULU; and DOES 1-10       )
INCLUSIVE,                    )
                              )
         Defendants.          )
_____________________________ )


          ORDER (1) GRANTING IN PART AND DENYING IN PART
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND (2) DENYING
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I.        INTRODUCTION.

          Ryan Vicari, who is deaf, applied for a detailer

position at Defendant GAC Auto Group, Inc. dba Cutter Mazda of

Honolulu (“Cutter Mazda”).   Cutter Mazda’s Assistant Service

Manager, Guy Tsurumaki, interviewed Vicari but did not hire him,

citing safety concerns relating to his deafness.   Plaintiff

Equal Employment Opportunity Commission (“EEOC”) filed suit on

Vicari’s behalf, complaining that Cutter Mazda and the owner of

Cutter Mazda, Defendant MJC, Inc. (collectively, “Defendants”),

had violated the Americans with Disabilities Act (“ADA”) by

refusing to hire Vicari because he was deaf.

          Before the court are competing motions for summary

judgment filed by the EEOC and Defendants.   ECF Nos. 91, 93.
The EEOC argues that the court should grant summary judgment in

its favor with respect to its ADA claims and four of Defendants’

defenses.    Defendants argue that summary judgment should be

granted in its favor because no detailer position was available

at the time of Vicari’s job interview and because Tsurumaki is

not a “supervisor” for purposes of imputing liability to

Defendants.      Defendants also request that the case be stayed

because the EEOC allegedly failed to notify Defendants during

conciliation that Vicari has a cochlear implant.

            Concluding that several factual disputes remain for

trial, the court does not grant either summary judgment motion

in full.    However, the court grants the EEOC’s motion to the

extent it challenges the defenses that Vicari posed a direct

threat to the health and safety of himself and others, that the

EEOC’s claims are barred by the applicable statute of

limitations, and that the EEOC failed to exhaust administrative

remedies before filing suit.      Finally, the court denies

Defendants’ request for a stay; Defendants fail to demonstrate

that the EEOC’s conciliation efforts were legally deficient.

II.         BACKGROUND.

            A.     Factual Background.

            Vicari has been deaf since he was very young.     ECF No.

94-2, PageID # 1168.      On June 24, 2015, he submitted a job

application at the Cutter Mazda car dealership.      ECF No. 94-3.

                                    2
In the portion of the application labeled “Position for which

you are applying,” Vicari wrote “Detailing.”    See id., PageID

# 1175.

            That day, Guy Tsurumaki, Assistant Service Manager at

Cutter Mazda, interviewed Vicari in his office.      Vicari was

accompanied by his grandmother, Patricia Vicari (“Patricia”).

ECF No. 94-5, PageID #s 1197, 1226.    Conducting initial

interviews of applicants and making hiring recommendations to

the Service Manager were part of Tsurumaki’s job.      The Service

Manager usually adopted his recommendations.    Id. at 1198-1201.

            The interview of Vicari lasted between five and ten

minutes.    ECF No. 94-5, PageID # 1225; ECF No. 94-2, PageID

# 1170.    Tsurumaki noted that Vicari was applying for a detailer

position.    ECF No. 94-5, PageID # 1226.   Tsurumaki contends that

he told Vicari and Patricia that Cutter Mazda did not have any

detailer position open, but that there was a lot attendant

position open.    ECF No. 94-5, PageID #s 1226-27.    Vicari has a

different recollection; he says he was never told that he was

being interviewed for a lot attendant position.      ECF No. 131-13,

PageID # 2094.    Patricia recalls that Tsurumaki discussed

“detailing” with Vicari.    ECF No. 131-8, PageID #s 2030, 2035.

            During the interview, Patricia told Tsurumaki that

Vicari was deaf but could read lips.    ECF No. 94-5, PageID

# 1227.    Tsurumaki then told Patricia and Vicari that the

                                  3
movement of cars around the lot could be unsafe for Vicari.    Id.

at 1231-33.   Tsurumaki suggested that Vicari consider a position

outside of the car dealership industry given the potential

safety concerns.   Id. at 1231-33.   According to Vicari and

Patricia, Patricia told Tsurumaki that Vicari wears a cochlear

implant, and Vicari showed Tsurumaki the implant.    ECF No. 131-

8, PageID #s 2032-35; ECF No. 94-4, PageID # 1187.    Tsurumaki

says he was not told about the cochlear implant, although he was

told that Vicari had a driver’s license and could drive.    ECF

No. 94-5, PageID # 1225.

          The interview ended without Tsurumaki’s determining

whether Vicari qualified for the lot attendant position.    ECF

No. 94-5, PageID #s 1233-35; ECF No. 94-2, PageID # 1171.

Tsurumaki did not discuss Vicari’s interview with Cutter Mazda’s

Service Manager, Alan Edwards, or with MJC Inc.’s Human

Resources Manager, Kaylene Remata.    ECF No. 92-6, PageID #s 985-

86; ECF No. 92-20, PageID #s 1087-88.

          The detailer job description states that detailers are

responsible for cleaning and preparing the interior and exterior

of new and used vehicles for sale.    ECF No. 94-9, PageID # 1266.

Tsurumaki explained that detailers wash, vacuum, and wax cars,

and drive cars around within the lot.    ECF No. 94-5,

PageID #s 1204-05.   Jefferson Lucio, a former detailer at Cutter

Mazda, stated that detailers are trained, their duties require

                                 4
primarily physical manpower, and the only machinery that they

use is a vacuum cleaner.   ECF No. 94-10, PageID #s 1269-71.

            Lot attendants are divided into three shifts:

openers, main shuttles, and closers.   ECF No. 94-12; ECF No. 94-

5, PageID #s 1206-07.   An opener is responsible for opening the

gates, cleaning the service areas, taking out the trash, and

driving vehicles to an area designated for service cars.     ECF

No. 94-5, PageID # 1208; ECF No. 94-12, PageID # 1276.     A main

shuttle drives a shuttle that takes customers to and from their

jobs throughout the day, makes sure that the shuttles are clean,

and keeps the shuttles filled with gas.   ECF No. 94-5, PageID

#s 1210-12; ECF No. 94-12, PageID # 1277.     A closer locks the

cars and the gates, ensures that keys are safely stored, empties

rubbish, washes and cleans vehicles, and moves vehicles within

the lot.   ECF No. 94-5, PageID #s 1213-15.

           Lot attendants primarily communicate with each other

and other workers at the dealership by two-way radio.     ECF No.

133-4, PageID # 2254.   For example, lot attendants use the two-

way radio to communicate regarding customer pickups.     ECF No.

133-4, PageID # 2256; ECF No. 133-6, PageID #s 2295-98.     The job

descriptions for the opener and main shuttle mention the use of

a two-way radio.   ECF No. 94-12, PageID #s 1276-77.    The job

descriptions of all lot attendant shifts, including the closer,

state that lot attendants are responsible for “return[ing] [two-

                                 5
way] radio[s] onto [the] charging station.”    Id. at 1276-78.

Lot attendants also communicate in person, by cell phone, and by

car horn.    ECF No. 94-5, PageID # 1218.

            Vicari is unable to use a two-way radio.    ECF No. 133-

15, PageID # 2335 (“A radio is something I can’t talk on and

hear.”).    He often communicates via text messaging.   Id.

            At the time of Vicari’s interview, Defendants had an

anti-discrimination policy.    ECF No. 92-20, PageID #s 1063-64,

1090-91.    Defendants were providing annual training on

harassment and discrimination to all employees.     ECF No. 92-20,

PageID #s 1066-69.    The most recent harassment and

discrimination training before Vicari’s interview was in October

2014.   Tsurumaki attended that.   ECF No. 92-6, PageID # 989; ECF

No. 92-20, PageID # 1074.

            Tsurumaki’s typical interview process involved going

over in detail a job description with an applicant and asking

the applicant if he or she can perform the duties listed in the

job description.    ECF No. 94-5, PageID # 1202.   Tsurumaki did

not go through the lot attendant job description with Vicari,

have Vicari drive around the lot, or have Vicari test the two-

way radio.    Id. at 1236-37; ECF No. 94-6, PageID # 1252.

            Tsurumaki told Vicari that his application would be

kept on file.    ECF No. 94-6, PageID # 1251 (Defendants’

responses to the EEOC’s requests for admissions).      Cutter Mazda

                                   6
had at least one detailer position available between July 14,

2015, and August 3, 2015.    Id. at 1252.   Defendants did not

inform Vicari that a detailer position was available during this

time.   Id. at 1253.   Cutter Mazda hired two individuals for

detailer positions that were available on August 3, 2015.

Neither individual had a hearing impairment.     Id. at 1252. 1

           Vicari later applied for and got a janitor/custodian

position with Network Enterprises, Inc.     The responsibilities of

the janitor/custodian position include cleaning and supplying

buildings, as well as driving company vehicles to work sites.

ECF No. 94-11, PageID # 1275.    Vicari passed a pre-employment

physical exam and was found capable of performing the work

required for that position.    ECF No. 94-8, PageID # 1258.

           B.   Procedural Background.

           On August 4, 2015, Vicari submitted to the EEOC a

Charge of Discrimination against Cutter Mazda (“Charge”),

stating:

           I.   On June 24, 2015, I applied for a
           position as Auto Detailer with Respondent.
           On that same day, I met with Assistant
           Manager, Guy Tsurumaki, who told me that I
           could not be hired because I am deaf. He


1 Defendants admitted this in their responses to the EEOC’s
requests for admissions. In his deposition, however, Tsurumaki
stated that one of these individuals was technically hired as a
car washer, not a detailer, and said that “the only difference
is how they get paid.” ECF No. 133-4, PageID #s 2245-47. At
the hearing on July 8, 2019, the EEOC also asserted that a car
washer’s responsibilities do not include driving.
                                7
          also told me that I would be a liability and
          that I should “look for another field.”

          II. I was told that I was not hired because
          of my disability.

          III. I believe I have been discriminated
          against because of my disability, in
          violation of the Americans with Disabilities
          Act of 1990, as amended.

ECF No. 92-7.   On August 31, 2015, Cutter Mazda responded to the

Charge with its Statement of Position, denying the allegations

of discrimination.   ECF No. 92-8.

          On May 26, 2017, the EEOC issued a letter of

determination (“Determination Letter”), which stated:

          After an examination of the evidence
          obtained in the Commission’s investigation,
          . . . the Commission has determined that
          there is reasonable cause to believe that
          the Charging Party was denied hired because
          of a disability, as defined under the ADA.

          In like and related matters, the Commission
          determined Respondent failed to provide a
          reasonable accommodation to Charging Party
          because of a disability, as defined under
          the ADA. Further, the Commission found that
          Charging Party was denied hire based on a
          perceived disability.

          Therefore, I have concluded that the
          evidence is sufficient to establish a
          violation of the statute under the [ADA].

ECF No. 92-14, PageID #s 1019-20.    The Determination Letter

invited Defendants and Vicari “to join with [the EEOC] in a

collective effort toward a just resolution of this matter,” and



                                 8
stated that an EEOC investigator would be contacting them

shortly “to begin conciliation discussions.”   Id. at 1020.

           On July 31, 2017, the EEOC filed a complaint alleging

that Defendants had violated the ADA by failing to hire Vicari

based on his actual and perceived hearing disability.    ECF No.

1.   On October 23, 2017, Defendants moved to stay the action,

arguing that the EEOC had failed to engage in the requisite

conciliation process under 42 U.S.C. § 2000e-5(b), and moved to

dismiss the complaint for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure.     ECF Nos. 18,

18-1.

           In an order filed on January 24, 2018, this court

declined to stay the proceedings, concluding that Defendants had

not put forth credible evidence indicating that the EEOC had

failed to conciliate.   However, the court dismissed the

complaint for failing to allege facts showing that Vicari is a

“qualified individual” under the ADA.   ECF No. 26.   The EEOC

filed a First Amended Complaint (“Complaint”) on February 14,

2018.   ECF No. 27.

III.       STANDARD OF REVIEW.

           Summary judgment shall be granted when “the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see Addisu v. Fred Meyer, Inc., 198 F.3d

                                 9
1130, 1134 (9th Cir. 2000).    The movant must support his or her

position that a material fact is or is not genuinely disputed by

either “citing to particular parts of materials in the record,

including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions,

interrogatory answers, or other materials” or “showing that the

materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”    Fed. R. Civ. P.

56(c).

            One of the principal purposes of summary judgment is

to identify and dispose of factually unsupported claims and

defenses.   Celotex Corp. v. Catrett, 477 U.S. 317, 323–24

(1986).   Summary judgment must be granted against a party that

fails to demonstrate facts to establish what will be an

essential element at trial.    See id. at 323.   A moving party

without the ultimate burden of persuasion at trial--usually, but

not always, the defendant--has both the initial burden of

production and the ultimate burden of persuasion on a motion for

summary judgment.    Nissan Fire & Marine Ins. Co. v. Fritz Cos.,

210 F.3d 1099, 1102 (9th Cir. 2000).

            The burden initially falls on the moving party to

identify for the court those “portions of the materials on file

                                 10
that it believes demonstrate the absence of any genuine issue of

material fact.”    T.W. Elec. Serv., Inc. v. Pac. Elec.

Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing

Celotex Corp., 477 U.S. at 323).      “When the moving party has

carried its burden under Rule 56(c), its opponent must do more

than simply show that there is some metaphysical doubt as to the

material facts.”    Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986) (footnote omitted).      The

nonmoving party must set forth specific facts showing that there

is a genuine issue for trial.    T.W. Elec. Serv., 809 F.2d at

630.   “A scintilla of evidence or evidence that is merely

colorable or not significantly probative does not present a

genuine issue of material fact.”      Addisu, 198 F.3d at 1134.

           All evidence and inferences must be construed in the

light most favorable to the nonmoving party.      T.W. Elec. Serv.,

809 F.2d at 631.    Inferences may be drawn from underlying facts

not in dispute, as well as from disputed facts that the judge is

required to resolve in favor of the nonmoving party.      Id.    When

“direct evidence” produced by the moving party conflicts with

“direct evidence” produced by the party opposing summary

judgment, “the judge must assume the truth of the evidence set

forth by the nonmoving party with respect to that fact.”        Id.




                                 11
IV.         ANALYSIS.

            The ADA prohibits certain employers from

“discriminat[ing] against a qualified individual on the basis of

disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.”    42 U.S.C. § 12112(a).

            A plaintiff asserting disparate treatment under the

ADA may prove that claim at the summary judgment stage in two

ways.   First, the plaintiff may apply the burden-shifting

analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973).    See Raytheon Co. v. Hernandez, 540 U.S. 44, 51–55

(2003) (applying the McDonnell Douglas burden-shifting framework

to a disparate treatment claim asserted under § 12112(a) of the

ADA).   Second, a plaintiff may prove disparate treatment by

producing direct or circumstantial evidence demonstrating that a

discriminatory reason more likely than not motivated the

employer.    See Tsuji v. Kamehameha Sch., 154 F. Supp. 3d 964,

973 n.7 (D. Haw. 2015); see also Surrell v. Cal. Water Serv.

Co., 518 F.3d 1097, 1105 (9th Cir. 2008).    The EEOC is

proceeding under the latter option, arguing that “there is

direct evidence that Defendants violated the ADA as they admit

they failed to hire Ryan Vicari due to his deafness.”      ECF No.

93, PageID # 1135 (capitalizations omitted).

                                 12
          To establish a prima facie case of employment

discrimination under the ADA, the EEOC must show that

“(1) [Vicari] is a disabled person within the meaning of the

statute; (2) he is a qualified individual with a disability; and

(3) he suffered an adverse employment action because of his

disability.”    See Hutton v. Elf Atochem N. Am., Inc., 273 F.3d

884, 891 (9th Cir. 2001).

          The court addresses each element below and concludes

that several factual disputes remain for trial.    As a result,

neither party is entitled to summary judgment on the EEOC’s ADA

claims.   However, the court grants summary judgment to the EEOC

with respect to three defenses.    Finally, the court denies

Defendants’ request to stay the case because Defendants have not

demonstrated that the EEOC failed to satisfy its conciliation

requirements.

          A.     First Element: Disabled Person.

          Under the ADA, the term “disability” is defined as:

          (A) a physical or mental impairment that
          substantially limits one or more major life
          activities of such individual;

          (B) a record of such an impairment; or

          (C) being regarded as having such an
          impairment (as described in [42 U.S.C.
          § 12102(3)]).




                                  13
42 U.S.C. § 12102(1).   The ability to hear is considered a

“major life activity” under subsection (A).     See id.

§ 12102(2)(A).

          Vicari is deaf, and his deafness qualifies as a

physical impairment to his ability to hear.     See 29 C.F.R.

§ 1630.2(j)(3)(iii) (“[I]t should be easily concluded that the

following types of impairments will, at a minimum, substantially

limit the major life activities indicated: Deafness

substantially limits hearing[.]”).     Defendants do not dispute

that Vicari is disabled for purposes of the ADA.

          B.     Second Element: Qualified Individual.

          A qualified individual is “an individual who, with or

without reasonable accommodation, can perform the essential

functions of the employment position that such individual holds

or desires.”   42 U.S.C. § 12111(8).    An individual is qualified

if he or she “satisfies the requisite skill, experience,

education, and other job-related requirements of the employment

position” he seeks.   29 C.F.R. § 1630.2(m).

          “Essential functions” are “the fundamental job duties

of the employment position that the individual with a disability

holds or desires.”    Id. § 1630.2(n)(1).   The term does not

include “the marginal functions of the position.”     Id.   Job

functions may be considered essential for several reasons,

including the following:

                                 14
            (i) The function may be essential because
            the reason the position exists is to perform
            that function;

            (ii) The function may be essential because
            of the limited number of employees available
            among whom the performance of that job
            function can be distributed; and/or

            (iii) The function may be highly specialized
            so that the incumbent in the position is
            hired for his or her expertise or ability to
            perform the particular function.

Id. § 1630.2(n)(2).

            Evidence of whether a particular function is essential

includes:

            (i) The employer’s judgment as to which
            functions are essential;

            (ii) Written job descriptions prepared
            before advertising or interviewing
            applicants for the job;

            (iii) The amount of time spent on the job
            performing the function;

            (iv) The consequences of not requiring the
            incumbent to perform the function;

            (v) The terms of a collective bargaining
            agreement;

            (vi) The work experience of past incumbents
            in the job; and/or

            (vii) The current work experience of
            incumbents in similar jobs.

Id. § 1630.2(n)(3).    However, “an employer may not turn every

condition of employment which it elects to adopt into a job

function, let alone an essential job function, merely by

                                 15
including it in a job description.”     Cripe v. City of San Jose,

261 F.3d 877, 887 (9th Cir. 2001) (quoting Echazabal v. Chevron

USA, Inc., 226 F.3d 1063, 1071 (9th Cir. 2000)).

            The parties dispute whether Vicari was a qualified

individual with respect to the detailer position and the lot

attendant position.     There are factual disputes as to whether

Cutter Mazda had a detailer position available and whether

Vicari was capable of performing the essential functions of a

detailer.    The court is also unable to determine on the present

record whether Vicari was capable of performing the essential

functions of a lot attendant.

                 1.    Detailer Position.

                       a.   Availability of Position.

            Defendants argue that the court should grant summary

judgment in their favor because no detailer position was

available at the time of Vicari’s interview.     ECF No. 91-1,

PageID #s 931-33.     They point to Tsurumaki’s deposition, in

which he recalled explaining to Vicari and Patricia that Cutter

Mazda did not have any detailer opening.     ECF No. 94-5, PageID

#s 1226-27.

             A plaintiff alleging disparate treatment in hiring

“must prove by a preponderance of the evidence that she applied

for an available position for which she was qualified, but was

rejected under circumstances which give rise to an inference of

                                  16
unlawful discrimination.”   Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981) (emphasis added); see also

Sisson v. Helms, 751 F.2d 991, 995 (9th Cir. 1985) (affirming

dismissal of a handicap discrimination claim because “[t]he

district court’s finding that [the plaintiff] failed to prove

that there were jobs available at the Airways Facilities

Division is supported by the evidence and was not clearly

erroneous”).   A job is available if it is “a job for which the

employer is seeking applicants.”      McLean v. Phillips-Ramsey,

Inc., 624 F.2d 70, 71 (9th Cir. 1980) (per curiam); see also

Burdine, 450 U.S. at 253 n.6.

          Defendants’ argument is unpersuasive for two reasons.

First, it is not clear whether a detailer position was available

when Vicari was interviewed.    Tsurumaki contends that no

detailer position was available.      While that might explain why

Tsurumaki allegedly discussed the alternative of a lot attendant

position, Vicari says that he was never told about a lot

attendant position.   ECF No. 131-13, PageID # 2094.     Patricia

recalls that Tsurumaki asked Vicari during the interview whether

he was “here for the detailing” and whether he “like[d] working

with cars, cleaning cars and all that.”      ECF No. 131-8, PageID

# 2030.   Edwards stated that applications for nonopen positions

would be sent to HR and that it was “rare” to do interviews for

nonopen positions because it “would have been a waste of my time

                                 17
and the applicant’s time.”    ECF No. 131-10, PageID # 2054.    In

short, there are differing accounts about whether Vicari was

indeed interviewed for a detailer position.

            Second, for a job to be considered available, it need

not necessarily be available on the day of the interview.       See

McLean, 624 F.2d at 72 (“A vacancy need not exist on the day an

applicant applies for a job.”).    Cutter Mazda’s application form

states, “[T]his application for employment is valid for a three-

month period after submission.”    ECF No. 94-3.   Vicari was

interviewed on June 24, 2015, and Tsurumaki told Vicari that his

application would be kept on file.     See ECF No. 94-6, PageID

# 1251.

            Defendants concede that Cutter Mazda had at least one

detailer position available roughly three weeks later on July

14, 2015.   Id. at 1252.   Defendants did not inform Vicari that a

detailer position was available during this time.     Id. at 1253.

Cutter Mazda hired two individuals without hearing disabilities

for detailer positions on August 3, 2015.     Id. at 1252.   This

evidence cuts against a finding that the detailer position was

unavailable.   In McLean v. Phillips-Ramsey, Inc., the Ninth

Circuit concluded that “an employment opportunity did arise

during the time [the plaintiff’s] application was on file with

the agency” because “[a]bout a month after the interview, the

agency did hire a nonblack production artist.”     624 F.2d at 72;

                                  18
accord EEOC v. Farmer Bros. Co., 31 F.3d 891, 900 (9th Cir.

1994) (rejecting the defendant’s argument that a machine

operator position was unavailable when the plaintiff applied

because “[t]he district court found that there were several

machine operator openings filled during the 6-month period in

which [the plaintiff’s] application was active”); Lowe v. City

of Monrovia, 775 F.2d 998, 1006 (9th Cir. 1985) (concluding that

a position was available when “there was an opening after the

time [the plaintiff] completed the application process” that was

subsequently filled).

           At the hearing on July 8, 2019, Defendants argued that

McLean is distinguishable from this case because the plaintiff

in McLean sent a follow-up letter to the employer-agency after

his interview, and Vicari did not send a letter to Cutter Mazda.

The Ninth Circuit in McLean stated, “McLean’s application for

employment, submitted to the agency in early 1972, should have

been treated as viable for a reasonable period of time,

especially in light of the follow-up letter he mailed to the

agency soon after his interview.”    624 F.2d at 72 (emphasis

added).   While the follow-up letter supported the Ninth

Circuit’s conclusion that an employment opportunity existed, the

Ninth Circuit did not indicate that the letter was dispositive.

           Defendants also urge this court not to rely on McLean

in light of Gay v. Waiters’ and Dairy Lunchmen’s Union, Local

                                19
No. 30, 694 F.2d 531 (9th Cir. 1982).   ECF No. 137, PageID

# 2444.   In Gay, the Ninth Circuit explained that McLean created

a “very narrow and specific exception” if there are

“circumstances where, due to the specific facts involved, some

flexibility is required in determining whether, as a practical

matter, a job opening occurring after an application is made is

an open position under McDonnell Douglas.”   694 F.2d at 548.

When referencing McDonnell Douglas, the Ninth Circuit was

referring to the second element of a prima facie case of

disparate treatment: “that [the plaintiff] was qualified for a

job for which the employer was seeking applicants.”     Se 694 F.2d

at 538 n.5 (quoting McDonnell Douglas, 411 U.S. at 802). 2

          Gay held that black waiters had failed to establish a

prima facie case of international discrimination because they

“failed to establish the date upon which they applied, and . . .

failed to establish that any black applicant applied at the time

a job was open or, if the McLean exception were to apply, that a

job vacancy occurred within a reasonable time.”   Id.   Unlike the

waiters in Gay, the EEOC has presented evidence that Vicari

applied for a detailer position on June 24, 2015, and that a


2 Neither McLean nor Gay directly addressed a case in which a
plaintiff relies on direct or circumstantial evidence to prove
disparate treatment. However, McLean and Gay are still
applicable because whether or not a plaintiff proceeds under the
McDonnell Douglas burden-shifting doctrine, the plaintiff must
establish a prima facie case. See McGinest v. GTE Serv. Corp.,
360 F.3d 1103, 1121-24 (9th Cir. 2004).
                                20
detailer position became available within three weeks of his

interview.    Defendants do not establish that McLean is

inapposite given the evidence in the record.

            The court declines to grant Defendants’ motion for

summary judgment based on the unavailability of the detailer

position.

                      b.   Essential Job Functions.

            The EEOC argues that the evidence indisputably

demonstrates that Vicari was capable of performing the essential

functions of a detailer.    ECF No. 93, PageID #s 1138-40.   Based

on the detailer job description and Tsurumaki’s deposition

testimony, the essential job functions of the detailer position

included cleaning the cars and driving them around the

dealership.    ECF No. 94-9, PageID # 1266; ECF No. 94-5,

PageID #s 1204-05.    The EEOC submitted evidence that Vicari was

capable of performing the work for a janitor/custodian position

at Network Enterprises, Inc., and that that position required

him to clean buildings and drive company vehicles to work sites. 3


3 Defendants argue that the job description of the
janitor/custodian position is inadmissible hearsay. ECF No.
132, PageID # 2198. However, the job description was
authenticated as a business record in the accompanying
declaration by Sharon Domingo of Network Enterprises, Inc. See
ECF No. 94-11, PageID # 1274 (“This job description was kept,
and continues to be kept, in the regular course of business.
This job description was made, in the regular course of
business, at or near the time it was created by a person with
knowledge of these matters.”). The court may therefore consider
the job description. See Fed. R. Evid. 803(6).
                                21
ECF No. 94-8, PageID # 1258; ECF No. 94-11, PageID # 1275.

Further, Tsurumaki knew that Vicari had a driver’s license and

could drive.   ECF No. 94-5, PageID # 1225.

           Defendants argue that Vicari was not qualified for the

detailer position because there is no evidence that Vicari could

drive a car with manual transmission.      ECF No. 132, PageID

# 2189.   The detailer job description states that detailers

“must be able to operate various cars and light trucks with both

an automatic and manual transmission.”      ECF No. 94-9.

           It is unclear whether Cutter Mazda required

its detailers to be able to drive a manual car at the time of

application, given evidence that Cutter Mazda provided training

on how to drive a manual car.      Tsurumaki stated that, during his

“typical interview process,” he asked whether an applicant could

drive a manual car.     ECF No. 94-5, PageID # 1202.   When asked if

applicants had to be able to do that before being hired,

Tsurumaki responded, “Not necessarily.      We’ll teach them also

to, if they don’t know.”     Id.   The EEOC also submitted a

declaration of Anthone Higuchi Reformina, who contends that,

during his interview for a lot attendant position, “Tsurumaki

was made aware that I could not operate a vehicle with a manual

transmission and he expressed that I would be taught how to do

so.”   ECF No. 138-8.    Reformina states that he was offered the



                                   22
position and was taught by other lot attendants how to drive a

manual car.   See id.

          However, Edwards asserted that Cutter Mazda does not

provide such training:

          Q.   Is it a requirement to know how to
          drive manual transmission?

          A.   If you’re going to be a lot attendant
          and you’re going to be a detailer,
          absolutely.

          Q.   So there’s no training at all for your
          department that you would provide for
          manual--to drive a manual--

          A.   The liability would be crazy. It would
          be [a] financial and [] physical liability.

ECF No. 133-6, PageID #s 2292-93.

          While Vicari does not know how to drive a manual car,

the evidence does not conclusively establish that that skill was

an essential job function for detailers.   A genuine dispute

exists as to whether Vicari was capable of performing all

essential job functions for the detailer position. 4




4 Defendants additionally argue, “Even if Mr. Vicari could drive
a manual transmission, there is an issue of fact as to whether
he was qualified for the detailer position in light of his then-
recent traffic violations.” ECF No. 132, PageID # 2190 (citing
ECF No. 133-14). While Edwards stated that speeding tickets or
other traffic violations could jeopardize the chances of being
hired by Cutter Mazda, see ECF No. 113-6, PageID # 2282, there
is no evidence demonstrating that having a clean traffic record
was an essential job requirement for a detailer.
                                23
                  2.   Lot Attendant Position.

            Defendants argue that the EEOC should not be allowed

to argue that Vicari qualified for a lot attendant position.

Defendants say that the “contention that Defendants

discriminated against Mr. Vicari in denying him hire for the

service lot attendant position goes beyond the scope of the

Complaint.”   ECF No. 132, PageID # 2193 (capitalizations

omitted).   The EEOC made the alternative argument that Vicari

was qualified for the lot attendant position in rebuttal to

Defendants’ argument that Vicari was interviewed only for the

lot attendant position.     Under these circumstances, the court

does not grant summary judgment to Defendants on this point.

                       a.   Essential Job Functions.

            The EEOC argues that Vicari was capable of performing

the essential job functions of a lot attendant because those

functions, such as cleaning and driving cars, are similar to

those required for the detailer position.     ECF No. 93, PageID

#s 1140-41.   As discussed above, it is unclear whether Vicari

was qualified for the detailer position.     Even if he were, the

lot attendant position differs from the detailer position in at

least one respect--the frequent use of two-way radios.

            There is evidence in the record indicating that the

ability to use a two-way radio is an essential job function for

lot attendants.    Tsurumaki explained that lot attendants spend a

                                  24
“[g]ood 80 percent of the day” communicating with each other and

other workers at the dealership by two-way radio.    ECF No. 133-

4, PageID # 2254.    Tsurumaki stated that radios are used

“constantly” and “if it’s not one person it’s another calling in

and requesting some kind of something to be done by them.”     Id.

at 2254-55.   Further, the job descriptions for the opener and

main shuttle shifts state that use of two-way radios is part of

a lot attendant’s responsibilities.    ECF No. 94-12, PageID

#s 1276-77 (stating that responsibilities include “[a]ssist[ing]

with customer pickups when called out using the [two-way] radio”

and “driv[ing] with care at all times--radio is to be off,

absolutely no use of personal cell phones”).    Even the closer

shift requires lot attendants to “return [two-way] radio[s] onto

[the] charging station,” suggesting that closers use the radios

in some capacity.    Id. at 1276-78.

           Vicari stated that “[a] radio is something I can’t

talk on and hear.”   ECF No. 133-15, PageID # 2335 (“I could

talk, but they could talk back to me and I’m not going to be

able to hear them because I’m deaf.”).    At the hearing on July

8, 2019, the EEOC noted that a medical professional had

determined that Vicari could hear words whispered at 20 feet

away.   The EEOC referred to a pre-employment physical exam in

which a nurse found Vicari capable of performing the duties of a

janitor/custodian with Network Enterprises, Inc.    ECF No. 94-8,

                                 25
PageID # 1258.   The records from that exam state, “Whisper test

at 20 ft: R 5/5 words, L 5/5 words.”   Id. at 1263.    The nurse

stated that this test “tested his ability to hear and repeat

whisper words at a distance of twenty (20) feet.”     Id. at 1257-

58.   While this evidence indicates that Vicari could hear

sounds, it does not establish that Vicari could make out

instructions communicated via two-way radio.

           Given the differing pieces of evidence in the record

relating to whether Vicari was capable of performing all

essential functions of the lot attendant position, the EEOC is

not entitled to summary judgment with respect to a possible lot

attendant position unless the EEOC shows that an alternative to

use of the two-way radio was feasible.

                     b.   Reasonable Accommodations.

           The EEOC argues that “small accommodations . . . were

already being used by Cutter employees as alternate methods of

communicating (use of text rather than the two-way radio, verbal

communication and tooting the horn)” and that those

accommodations “could have easily allowed Ryan Vicari to

communicate regarding the actual essential functions at issue

(i.e. when he was needed to either assist with customer pick up

or responding with location and arrival time).”   ECF No. 93,

PageID # 1145.



                                26
          “Determining whether a proposed accommodation . . . is

reasonable, including whether it imposes an undue hardship on

the employer, requires a fact-specific, individualized inquiry.”

Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1247 (9th Cir.

1999) (citation omitted).   “Undue hardship” means “significant

difficulty or expense incurred by a covered entity” when

considered in light of the following factors:

          (i) The nature and net cost of the
          accommodation needed under this part, taking
          into consideration the availability of tax
          credits and deductions, and/or outside
          funding;

          (ii) The overall financial resources of the
          facility or facilities involved in the
          provision of the reasonable accommodation,
          the number of persons employed at such
          facility, and the effect on expenses and
          resources;

          (iii) The overall financial resources of the
          covered entity, the overall size of the
          business of the covered entity with respect
          to the number of its employees, and the
          number, type and location of its facilities;

          (iv) The type of operation or operations of
          the covered entity, including the
          composition, structure and functions of the
          workforce of such entity, and the geographic
          separateness and administrative or fiscal
          relationship of the facility or facilities
          in question to the covered entity; and

          (v) The impact of the accommodation upon the
          operation of the facility, including the
          impact on the ability of other employees to
          perform their duties and the impact on the
          facility’s ability to conduct business.


                                27
29 C.F.R. § 1630.2(p).   In the summary judgment context, “courts

should weigh the risks and alternatives, including possible

hardships on the employer, to determine whether a genuine issue

of material fact exists as to the reasonableness of the

accommodation.”   Nunes, 164 F.3d at 1247 (citations omitted).

           Defendants argue that the EEOC may not raise the issue

of reasonable accommodation because the EEOC “affirmatively

stated that it is not pursuing a reasonable accommodation

claim.”   ECF No. 132, PageID # 2194.    Indeed, in its opposition

to Defendants’ earlier motion to stay, the EEOC said that “the

EEOC’s Complaint does not contain an allegation regarding the

denial of a reasonable accommodation.”     ECF No. 20, PageID

# 118.    But Defendants misread the EEOC’s position as exhibiting

an “ever changing theory of the case.”     See ECF No. 132, PageID

# 2194.   The EEOC is not now raising a claim based on the denial

of a reasonable accommodation.   The EEOC is instead attempting

to demonstrate that Vicari is a “qualified individual,” meaning

“an individual who, with or without reasonable accommodation,

can perform the essential functions” of the job in question.     42

U.S.C. § 12111(8) (emphasis added).     The issue of whether a

reasonable accommodation would have allowed Vicari to perform

the essential functions of a lot attendant is properly before

this court precisely because, as part of establishing a prima



                                 28
facie case of discrimination, the EEOC has the burden of proving

that Vicari is qualified.

           Defendants further argue that texting is not a viable

alternative to using a two-way radio.    ECF No. 132, PageID

# 2199.    Edwards explained that lot attendants often listen on

two-way radios for the cashier’s instructions regarding the

customers’ car needs, and the cashier “is going to call up two,

three, four, five cars at [a] time as the customer is at [the]

window.”   ECF No. 133-6, PageID # 2297.   Edwards also explained

that texting may cause customers to think poorly of Cutter Mazda

employees:

           Q.   But that’s never been tried, the
           texting?

           A.    Well, because they frown on using your
           phone during work. You weren’t supposed to
           be using your cell phone for personal, you
           know, or anything you’re supposed to be using
           your phone on. How would they know if you’re
           making a personal text or a work text, you
           know?

           Q.   But the work text would be from the
           [sic]?

           A.   It’s all about perceptions and what
           customers see. Customers see you standing
           there on your phone, they think you’re
           playing on your phone. But . . . you know,
           if they can hear the cashier saying I need
           tag 4646, blue Mustang, customer knows that
           that’s what that lot attendant’s doing, and
           what he’s--what his job is doing in bringing
           up that car.

Id. at 2300.

                                 29
           Defendants also emphasize that the EEOC’s own

investigation produced evidence that texting would not be a

reasonable accommodation.   ECF No. 132, PageID # 2201.

Defendants point to a summary of the EEOC’s phone interview with

Wally Soares, owner of Island Skill Gathering, a company that

provides disabled persons with assistive technology.     ECF No.

133-18.   That summary provides:

           I then asked Mr. Soares about texting
           technology that currently exists. He stated
           that there is no such technological
           attachment that would enable a push-to-talk
           walkie-talkie to convert talk to text and
           vice versa that would facilitate to
           communication effectively for a hearing
           impaired individual. The only option Mr.
           Soares recommended would be to replace the
           push-to-talk walkie-talkies with a smart
           phone (or something similar) that allows
           texting. Mr. Soares further explained that
           texting is the preferred method of
           communication in the “deaf community,” but
           he also recognized that it would place an
           undue hardship on an employer to be forced
           to replace an established viable
           communication system with smart phones to
           accommodate one employee.

Id.   It is not clear to this court that the summary is in

admissible form; it appears to be hearsay.     The court does not,

however, deem that dispositive.     The court recognizes Soares

himself might testify at trial such that any hearsay issue could

be eliminated.   But the court questions whether Soares has a

basis for opining on what might constitute an undue hardship for



                                   30
an employer.    Certainly the record includes no evidence that he

does.

            Given the state of the evidence, the EEOC is not

entitled to summary judgment on whether Vicari was qualified for

a lot attendant position.    But the denial of summary judgment to

the EEOC on that issue does not translate into a grant of

summary judgment to Defendants on the same issue.    In the first

place, Defendants have not sought summary judgment on that

ground.    In the second place, the record does not include

admissible evidence showing the undue hardship that Soares

hypothesized would attend any conversion from two-way radios to

smart phones.    Edwards also expressed concern that texting would

be misconstrued by customers as personal use of smart phones,

but the basis of this concern is not in the record.    Because

customers could see Vicari react to texts in a work-related

manner, it is not at all clear that Edwards’s concern is fact-

based, or that it could not be addressed by posting signs saying

that employees are permitted to use cell phones only for work-

related purposes.    And there is no evidence as to how much

longer texts might take than speaking, especially as shorthand

conventions could be adopted.    In short, factual issues preclude

summary judgment to Defendants on the “qualified individual”

element.



                                 31
          C.     Third Element: Adverse Employment Action.

                 1.   Direct Evidence of Discrimination.

          The EEOC argues that there is direct evidence that

Vicari was denied a position at Cutter Mazda because of his

actual and perceived deafness.   ECF No. 93, PageID #s 1146-49.

          The ADA “outlaws adverse employment decisions

motivated, even in part, by animus based on a plaintiff’s

disability or request for an accommodation--a motivating factor

standard.”   Head v. Glacier Nw. Inc., 413 F.3d 1053, 1065 (9th

Cir. 2005), abrogated on other grounds by Univ. Of Tex. Sw. Med.

Ctr. v. Nassar, 570 U.S. 338 (2013).     An individual is perceived

as disabled if he or she is “regarded as having such an

impairment,” meaning that “he or she has been subjected to an

action prohibited under this chapter because of an actual or

perceived physical or mental impairment whether or not the

impairment limits or is perceived to limit a major life

activity.”   42 U.S.C. § 12102(3).

          “Direct evidence is evidence ‘which, if believed,

proves the fact of discriminatory animus without inference or

presumption.’”   Coghlan v. Am. Seafoods Co. LLC, 413 F.3d 1090,

1095 (9th Cir. 2005) (quoting Godwin v. Hunt Wesson, Inc., 150

F.3d 1217, 1221 (9th Cir. 1998)).     Direct evidence “typically

consists of clearly sexist, racist, or similarly discriminatory

statements or actions by the employer.”     Id.

                                 32
            EEOC has presented undisputed evidence that Tsurumaki

decided not to hire Vicari at least in part because of his

actual or perceived hearing disability.    Tsurumaki admits that

he told Patricia and Vicari that Vicari’s deafness presented

safety concerns and that Vicari should consider a position in a

different industry.    ECF No. 94-5, PageID #s 1231-33.   Tsurumaki

confirmed that, had Vicari been able to hear, he would have

determined whether Vicari was qualified for the lot attendant

position.    Id. at 1233-34.   Tsurumaki normally reviews the job

description with an applicant and determines whether the

applicant can perform the duties in the description, but

Tsurumaki did not do that with Vicari.    See id. at 1202.   Nor

did Tsurumaki have Vicari drive around the lot or try to use a

two-way radio.    Id. at 1236-37.

            Some direct evidence that Vicari was discriminated

against on the basis of his hearing disability has been offered.

See EEOC v. Heartland Auto. Serv., Inc., No. 12-2054-STA-dkv,

2013 WL 6065928, at *2 (W.D. Tenn. Nov. 18, 2013) (concluding

that direct evidence of disability discrimination existed when

the defendant “refused to hire [the plaintiff] based only on the

information that he was deaf” and “did not make an

individualized assessment of [the plaintiff’s] capabilities or

determine if reasonable accommodations were available before

denying employment to [the plaintiff]”).    However, given the

                                    33
factual disputes going to the other elements of the EEOC’s ADA

claim, the court does not grant summary judgment to either

party.

               2.   Supervisor Liability.

          Defendants argue that they should be granted summary

judgment because, under Vance v. Ball State University, 570 U.S.

421 (2013), Tsurumaki is not a “supervisor” for the purpose of

imputing liability to Defendants.    ECF No. 91-1, PageID # 934.

They argue that Tsurumaki, as Assistant Service Manager, did not

have final authority to make hiring decisions and that he needed

sign-off from the Service Manager.    See id. at 935-36.

          In Vance, the Supreme Court decided the question of

“who qualifies as a ‘supervisor’ in a case in which an employee

asserts a Title VII claim for workplace harassment,” holding:

          [A]n employer may be vicariously liable for
          an employee’s unlawful harassment only when
          the employer has empowered that employee to
          take tangible employment actions against the
          victim, i.e., to effect a “significant
          change in employment status, such as hiring,
          firing, failing to promote, reassignment
          with significantly different
          responsibilities, or a decision causing a
          significant change in benefits.”

570 U.S. at 423, 431 (quoting Burlington Industries, Inc. v.

Ellerth, 524 U.S. 742, 761 (1998)).    “[W]here the decision-

making power is confined to a small number of individuals, if

those individuals rely on the recommendations of other workers

who actually interact with the affected employee, ‘the employer
                                34
may be held to have effectively delegated the power to take

tangible employment actions to the employees on whose

recommendations it relies.’”   Beecham v. Wyndham Vacation

Resorts, Inc., Civ. No. 11-00129 ACK-BMK, 2013 WL 6730755, at *9

(D. Haw. Dec. 18, 2013) (quoting Vance, 570 U.S. at 447).

“[T]angible employment actions can be subject to [approval by

higher management].”   Vance, 570 U.S. at 437 n.8 (citing

Ellerth, 524 U.S. at 762).   This standard for supervisor

liability also applies to disparate treatment claims. 5   See

Beecham, 2013 WL 6730755, at *9 (applying Vance to a disparate

treatment claim under the Age Discrimination in Employment Act).

          Defendants fail to demonstrate that they cannot be

vicariously liable for Tsurumaki’s conduct during his interview

of Vicari.   While Tsurumaki may not have had final authority in

all hiring decisions, he conducted initial interviews of

applicants and made recommendations to the Service Manager, who

rarely departed from his recommendations.   ECF No. 94-5, PageID

#s 1198-1201.   Edwards stated that, while normally a Service


5 The EEOC argues that Vance only applies to harassment claims,
not discrimination claims. ECF No. 130, PageID # 1889. The
EEOC contends that “in discrimination cases, it is axiomatic
that adverse actions such as refusal to hire occur within the
scope of employment,” and that courts look to agency principles
to determine the scope of employment. See id. The only case
the EEOC cites in support of this contention is Clamor v. United
States, 240 F.3d 1215 (9th Cir. 2001). Clamor “review[ed] the
scope of employment determination under the [Federal Tort Claims
Act].” 240 F.3d at 1217. It did not hold that Vance is
inapplicable to discrimination claims.
                                35
Manager signed off on applications, Tsurumaki could do so when

Edwards was unavailable.    ECF No. 131-10, PageID #s 2057-58.

The evidence therefore suggests that Tsurumaki was involved in

and exerted influence over the hiring process at Cutter Mazda.

See Bergene v. Salt River Project Agr. Imp. & Power Dist., 272

F.3d 1136, 1141 (9th Cir. 2001) (“Even if a manager was not the

ultimate decisionmaker, that manager’s retaliatory motive may be

imputed to the company if the manager was involved in the hiring

decision.”); Lakeside–Scott v. Multnomah Cty., 556 F.3d 797, 806

(9th Cir. 2009) (noting that the Ninth Circuit “has affirmed

liability of subordinates who wielded a [] significant degree of

influence over the final decision maker’s adverse employment

decision”).

          Defendants are not entitled to summary judgment on the

ground that Tsurumaki was not a supervisor.    As a result, the

court need not address Defendants’ argument that “[i]n the

absence of supervisor liability, the EEOC cannot establish that

Defendants were negligent.”    ECF No. 91-1, PageID # 936

(capitalization omitted).

          D.   Defenses.

               1.   Direct Threat to Health and Safety.

          The EEOC argues that summary judgment should be

granted against Defendants on their affirmative defense that



                                 36
Vicari “posed a direct threat to the health and safety of others

and/or himself.”    ECF No. 28, PageID # 237.

           An employer may refuse to hire a disabled individual

who poses “a direct threat to the health or safety of other

individuals in the workplace.”    42 U.S.C. § 12113(b); see also

42 U.S.C. § 12111(3).    A direct threat means “a significant risk

of substantial harm to the health or safety of the individual or

others that cannot be eliminated or reduced by reasonable

accommodation.”    29 C.F.R. § 1630.2(r).

           In their opposition to the EEOC’s motion for summary

judgment, Defendants stated that they “do not intend to rely on

their 17th affirmative defense of direct threat and withdraw

that defense.”    ECF No. 132, PageID # 2191.   The court therefore

grants summary judgment to the EEOC with respect to this

defense.

           In light of Defendants’ withdrawal of the threat

defense, the EEOC makes additional requests of the court:

           As Defendants have withdrawn their direct
           threat defense, the EEOC requests that the
           Court bar Defendants from presenting
           testimony or evidence that they denied Ryan
           Vicari hire due to safety concerns as
           permitting such without requiring Defendants
           to meet the burden of proving direct threat
           would thwart the purpose of this defense and
           Congressional intent to disallow reliance on
           subjective assumptions regarding
           disabilities. Finally, this Court should
           make an adverse finding (and issue a jury
           instruction) on the issue of pretext against
           Defendants for proving shifting
                                 37
          justifications as to Ryan Vicari’s denial of
          hire.

ECF No. 138, PageID #s 2475-76.    These arguments are raised for

the first time in the EEOC’s reply, but they could not have been

made before Defendants filed their opposition.     Nevertheless,

these matters are more suitable for motions in limine or

proposed jury instructions, not as part of the EEOC’s reply

memorandum in support of a motion for summary judgment.

                 2.   Inability to Reasonably Accommodate
                      Disability.

          The EEOC argues that summary judgment should be

granted against Defendants on their affirmative defense that

“[t]he EEOC’s claims are barred because Defendants were unable

to reasonably accommodate Charging Party’s alleged disability

without undue hardship.”   ECF No. 28, PageID # 236.    Citing

Nunes, the EEOC argues that this defense fails because

“Defendants failed to conduct a fact-specific, individualized

inquiry to determine whether any reasonable accommodation is

appropriate and would impose an undue hardship.”     ECF No. 93,

PageID # 1151.

          The EEOC mispresents Nunes.     Nunes describes how a

court determines whether a proposed accommodation is reasonable;

it does not impose a burden on an employer to conduct “a fact-

specific, individualized inquiry.”     See 164 F.3d at 1247.   The

court does not grant summary judgment to the EEOC on this

                                  38
defense.   Nor can Defendants prevail on this defense at this

point, even if they sought to.   The record clearly raises

factual issues on this point.

                3.   Statute of Limitations.

           The EEOC argues that summary judgment should be

granted against Defendants on their affirmative defense that

“[t]he EEOC’s claims are barred by the applicable statute of

limitations.”   ECF No. 28, PageID # 234.

           The ADA incorporates Title VII’s enforcement

provisions.   See 42 U.S.C. § 12117(a).   “Title VII contains

several distinct filing requirements which a claimant must

comply with in bringing a civil action.”    Valenzuela v. Kraft,

Inc., 801 F.2d 1170, 1172, as amended by 815 F.2d 570 (9th Cir.

1987).   To file a claim under Title VII, a plaintiff must file a

charge with the EEOC within 180 days of the last discriminatory

act, or within 300 days “if the aggrieved person has instituted

proceedings with a state or local agency with authority to grant

or seek relief from such practices.”   See Bouman v. Block, 940

F.2d 1211, 1219 (9th Cir. 1991) (citing 42 U.S.C. § 2000e5(e)).

           The Ninth Circuit recently expressed “doubt that the

EEOC is subject to the same strict timing requirements with

respect to exhaustion of remedies in Title VII as a private

party before bringing a class suit.”   Arizona ex rel. Horne v.

Geo Grp., Inc., 816 F.3d 1189, 1208 n.8 (9th Cir. 2016), cert.

                                 39
denied sub nom. Geo Grp., Inc. v. EEOC, 137 S. Ct. 623 (2017).

This is not a class suit, but even if the timing requirements

did apply to this case, Vicari filed his charge of

discrimination on August 4, 2015, within 300 days of his

interview on June 24, 2015.      See ECF No. 92-7; see also 94-6,

PageID # 1245.

           The court grants summary judgment to the EEOC on this

defense.

                 4.     Failure to Exhaust Remedies.

           The EEOC argues that summary judgment should be

granted against Defendants with respect to their affirmative

defense that “[t]he EEOC’s claims are barred due to the EEOC’s

and/or Charging Party’s failure to exhaust administrative and/or

other remedies.”      ECF No. 28, PageID # 234.

           Prior to bringing a suit, the EEOC must satisfy

certain conditions precedent: “(1) the EEOC must receive a

charge of an unlawful employment practice; (2) the EEOC must

notify the employer of the alleged wrongful act and conduct an

investigation to determine whether there is reasonable cause to

believe the charge is true; (3) the EEOC must engage in

‘informal methods of conference, conciliation, and persuasion’

to eliminate the alleged unlawful practices; and (4) if the

conciliation efforts are unsuccessful, the EEOC must notify the

employer in writing.”     EEOC v. NCL Am., Inc., 536 F. Supp. 2d

                                   40
1216 (D. Haw. 2008) (citing EEOC v. Pierce Packing Co., 669 F.2d

605, 607 (9th Cir. 1982) (quoting 42 U.S.C. § 2000e–5)).

           The EEOC has satisfied these steps.     Vicari submitted

his Charge against Cutter Mazda on August 4, 2015, and

Defendants received the EEOC’s Determination Letter on May 26,

2017.   ECF No. 92-7; ECF No. 94-6, PageID # 1248.    This court

has previously declined to rule that the EEOC failed to satisfy

its conciliation obligations.   ECF No. 26.    Defendants have not

shown that a different ruling is now warranted.     The court

grants summary judgment to the EEOC on this defense.

           E.   Defendants’ Request to Stay.

           As alternate relief, Defendants request that the court

stay the case given the EEOC’s alleged failure to conciliate.

ECF No. 91-1, PageID # 939.   Defendants argue that “[a]t no

point during the investigation or the purported conciliation

process did the EEOC inform Defendants that the basis for the

charges against them was that Mr. Vicari’s hearing impairment

was aided by cochlear implants.”     Id. at 940.   They argue that

the Determination Letter was “impermissibly vague” and failed to

provide Defendants with sufficient notice of the factual

allegations underlying the charges against them.     See id. at

941-47.

           Before filing a suit against an employer, the EEOC is

required to “endeavor to eliminate any . . . alleged unlawful

                                41
employment practice by informal methods of conference,

conciliation, and persuasion.”   42 U.S.C. § 2000e-5(b).   Title

VII empowers a court, in the event of nonconciliation, to “stay

further proceedings for not more than sixty days pending . . .

further efforts of the Commission to obtain voluntary

compliance.”   42 U.S.C. § 2000e-5(f)(1).

          “The proponent of a stay bears the burden of

establishing its need.”   Clinton v. Jones, 520 U.S. 681, 708

(1997) (citing Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).

In Mach Mining, LLC v. EEOC, the Supreme Court discussed how a

court should assess a factual dispute concerning conciliation:

          If . . . the employer provides credible
          evidence of its own . . . indicating that
          the EEOC did not provide the requisite
          information about the charge or attempt to
          engage in a discussion about conciliating
          the claim, a court must conduct the
          factfinding necessary to decide that limited
          dispute. Should the court find in favor of
          the employer, the appropriate remedy is to
          order the EEOC to undertake the mandated
          efforts to obtain voluntary compliance. See
          § 2000e-5(f)(1) (authorizing a stay of a
          Title VII action for that purpose).

135 S. Ct. 1645, 1656 (2015).

           The issue of whether the EEOC conciliated is subject

to “narrow” judicial review.    Id.; see also id. at 1652 (noting

that “the statute provides the EEOC with wide latitude over the

conciliation process”).   To satisfy its conciliation obligation,

the EEOC “must tell the employer about the claim--essentially,

                                 42
what practice has harmed which person or class--and must provide

the employer with an opportunity to discuss the matter in an

effort to achieve voluntary compliance.”    Id. at 1652.   In other

words, “the EEOC [must] afford the employer a chance to discuss

and rectify a specified discriminatory practice.”    Id. at 1653.

           As the EEOC points out, Defendants previously filed a

motion to stay for failure to conciliate, which this court

denied.   See ECF No. 130, PageID # 1982.   In its order filed on

January 24, 2018, the court identified no insufficiency in the

EEOC’s conciliation efforts.   ECF No. 26, PageID # 196.   The

court explained that “Defendants’ desire for a more detailed

‘factual basis’ underlying the EEOC’s reasonable cause

determination does not alter the analysis”:

           Mach Mining expressly held that the EEOC has
           no obligation to “lay out ‘the factual and
           legal basis for’ all its positions.” 135 S.
           Ct. at 1653-54 (citation omitted). Such a
           requirement, the Supreme Court explained,
           “conflict[s] with the latitude Title VII
           gives the Commission” insofar as “Congress
           left to the EEOC such strategic decisions as
           whether to lay all its cards on the table.”
           Id. at 1654. The EEOC did not have to tell
           Defendants why the investigation culminated
           in the reasonable cause determination; it
           only had to--and did--describe what it
           thought “the employer ha[d] done” and who
           “ha[d] suffered as a result.” See id. at
           1656.

ECF No. 26, PageID # 197.

           Vicari’s cochlear implant is a fact supporting EEOC’s

claims; it is not a new claim or charge.    The EEOC was not
                                43
required to provide Defendants with a list of all its factual

allegations during the conciliation process, and Defendants do

not explain how the allegation regarding Vicari’s cochlear

implant would have affected conciliation. 6

          Defendants insist that the court’s earlier order is

inapplicable because “Defendants are challenging the sufficiency

of the EEOC’s notice regarding the new charges in the

[Determination Letter] for failure to provide reasonable

accommodation and discrimination based on perceived disability.”

ECF No. 91-1, PageID # 948.   The court understands that

Defendants’ earlier motion argued that the EEOC had failed to

engage in conciliation, while their current motion argues that

Defendants did not receive notice of the cochlear implant during

the conciliation process.   However, the EEOC was permitted to

assert reasonable accommodation 7 and perceived disability claims

in the Determination Letter because those claims would be “like

and reasonably related to” the Charge that alleged

discriminatory failure to hire.   See Geo Grp., 816 F.3d at 1205


6 At the hearing on July 8, 2019, Defendants’ counsel stated
that, had Defendants known about Vicari’s cochlear implant, they
could have taken further steps and determined whether Vicari was
qualified to be a lot attendant or detailer. It is unclear to
the court what these steps would have been and why the cochlear
implant would have prompted them. There is nothing in the
record suggesting how Vicari’s cochlear implant might have
affected his job qualifications.

7 As explained above, the EEOC’s Complaint does not actually
include a claim for the denial of a reasonable accommodation.
                                44
(“ EEOC could assert an employee’s discriminatory layoff claim as

it was ‘like and reasonably related to’ [the employee’s] charge

which alleged discriminatory failure to recall and rehire.”

(quoting Farmer Bros., 31 F.3d at 899)).

            Defendants argue that EEOC v. Amsted Rail Co., Inc.,

169 F. Supp. 3d 877 (S.D. Ill. 2016), and EEOC v. PC Iron, Inc.,

316 F. Supp. 3d 1221 (S.D. Cal. 2018), support its position that

a stay should be granted.      ECF No. 91-1, PageID #s 945-46.

Defendants’ reliance on these cases is unavailing.

            In Amsted Rail, the defendant argued that the EEOC had

not satisfied the conciliation requirements because it had

failed to inform the defendant of the specific allegations

against it.    See 169 F. Supp. 3d at 884.    The court was “given

pause” because neither the charge nor the determination letter

explained what disability served as the basis for the

defendant’s alleged discriminatory conduct.      See id. at 885.

The court nonetheless concluded that the EEOC had provided

adequate notification given the “other statements from the EEOC”

to the defendant.    See id.    Unlike the documents in Amsted Rail,

Vicari’s Charge identified his disability and included the

allegation that Defendants discriminated against him “because I

am deaf.”    ECF No. 92-7.   Defendants have not cited any law

requiring the EEOC to list all factual allegations related to



                                   45
Vicari’s hearing disability to satisfy the conciliation

requirements under Mach Mining.

          In PC Iron, the defendant raised an affirmative

defense that the EEOC’s claims were barred for failure to

conciliate a hostile work environment claim.     According to the

court, the determination letter included a “vague and conclusory

statement” that “there was ‘evidence that [the plaintiff] was

subjected to a hostile work environment,’” and the plaintiff’s

charge did not “allege a hostile work environment or make any

allegations other than that she was terminated because of her

sex and pregnancy.”   316 F. Supp. 3d at 1232.   Nonetheless, the

court concluded that “because [the defendant] was already aware

of [the plaintiff’s] allegations based on the charge of

discrimination, and based on evidence that [the defendant] in

fact made an offer to resolve the matter in response . . . , the

EEOC’s efforts to conciliate the discrimination charge survives

the ‘relatively barebones review’ required of the Court.”    Id.

(quoting Mach Mining, 135 S. Ct. at 1656).    This conclusion in

PC Iron, reached despite the court’s misgivings about the

determination letter and charge, emphasizes the narrow scope of

judicial review of the EEOC’s conciliation efforts.    Moreover,

the defendant in PC Iron was unaware of any allegations relating

to a hostile work environment.    Here, by contrast, any

reasonable accommodation claim or perceived disability claim

                                  46
would arise out of the same allegations as the “actual

disability” claim--i.e., that Tsurumaki decided not to hire

Vicari given his hearing disability.

          Defendants’ request for a stay is denied.

V.        CONCLUSION.

          The EEOC’s motion for summary judgment is granted with

respect to Defendants’ defenses that Vicari posed a direct

threat to the health and safety of himself and others, that the

EEOC’s claims are barred by the applicable statute of

limitations, and that the EEOC failed to exhaust administrative

remedies prior to filing suit.   The remainder of the EEOC’s

summary judgment motion is denied.    Defendants’ motion for

summary judgment is denied.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, July 11, 2019.




                         /s/ Susan Oki Mollway
                         Susan Oki Mollway
                         United States District Judge

U.S. Equal Employment Opportunity Commission v. MJC, Inc. et
al., Civ. No. 17-00371 SOM-WRP; ORDER (1) GRANTING IN PART AND
DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
(2) DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT.




                                 47
